Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 27, 1978, convicting him of murder *867in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress a statement made by him. Judgment reversed, on the law, motion to suppress the statement is granted and a new trial is ordered. The defendant had been arrested for attempted robbery and was represented by counsel. Thereafter a detective visited the defendant at Riker’s Island, and interrogated him concerning the murder on which the conviction under review was based. The interrogation took place after the defendant waived his rights under Miranda. However, the detective knew at the time of the interrogation that the defendant was represented by counsel under the attempted robbery charge. Upon a Huntley hearing, the court held the defendant’s statement resulting from the interrogation to be admissible. This was error (see People v Rogers, 48 NY2d 167; People v Whitaker, 75 AD2d 111), and the defendant’s statement must be suppressed. Hence, the judgment is reversed and a new trial ordered. Hopkins, J. P., Titone, Gulotta and Cohalan, JJ., concur.